DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation, ‘wherein the lenslets are overwritten with randomly placed lenses (RPLs), which cover from 0 to 100 percent of the MLA;’ is unclear inasmuch as the claim requires that the lenslets be overwritten with randomly placed lenses which would require at least one randomly placed lens on the MLA thus excluding 0% coverage.  That is to say there would be no lenslets overwritten with randomly placed lenses if there were 0% coverage exactly and the claim would seem to contradict itself by requiring an overwritten randomly placed lens that didn’t’ cover any of the microlens array.  The claim cannot at the same time require that the MLA be overwritten with randomly placed lenses and not overwritten with randomly placed lenses. For the purpose of examination the claim will be interpreted 0% < coverage < 100%, or as approaching but not including 0% coverage, up to an including 100% coverage.  Claims 2-19 are rejected inasmuch as they depend from claim 1.
 Allowable Subject Matter
Claim 20 is allowed.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 20, prior art does not teach randomizing the micro-optic unit cell and digitally adding a pattern of light shaping diffuser on top of the micro-optic unit cell.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arima et al. (US 2020/0386919 A1) teaches a randomized lenslet diffuser.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	7/13/2022